Citation Nr: 1047462	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09 - 18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hearing 
loss, and if so, entitlement to service connection for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus, 
and if so, entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1968 to December 1969.  He also had a preceding period of 
active duty for training (ACTDUTRA) from March to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which declined to reopen the previously denied claims of 
service connection for hearing loss and tinnitus.  

The issues of service connection for hearing loss and tinnitus 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claims of service connection for hearing loss and tinnitus was by 
rating decision in March 2007, which was based upon a lack of 
evidence that hearing loss and tinnitus occurred in or were 
caused by the Veteran's active military service.  

2.  Evidence presented since the March 2007 denial has not 
previously been submitted to agency decision makers, relates to 
an unestablished fact necessary to substantiate the claim, and 
when presumed credible, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2006).  
  
2.  The evidence added to the record since March 2007 is new and 
material; the claims of service connection for hearing loss and 
tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty to 
notify and assist the Veteran under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159 (2010).  With respect to the 
new and material evidence portion of the decision, the Veteran 
may not have received fully complaint notice.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, as will be discussed fully 
below, the Board finds that new and material evidence has been 
submitted sufficient to reopen the claims of service connection 
for hearing loss and tinnitus.  Therefore, a full discussion of 
whether VA met these duties is not needed, as no prejudice can 
flow to the Veteran from any error with regard to the need for 
new and material evidence.  

New and Material Evidence

A review of the record reveals that the Veteran's claims of 
service connection for hearing loss and tinnitus were originally 
denied by a March 2007 rating decision.  The RO reopened the 
claim in the April 2009 statement of the case.  Nevertheless, 
regardless of the RO's actions, the Board must still determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the Veteran's previously and finally denied 
claims).  

The Board acknowledges the Veteran's assertion that he did not 
realize that his claims of service connection for hearing loss 
and tinnitus had previously been denied.  Veteran's statement, 
May 2008.  However, the March 2007 rating decision denying these 
claims, and an associated cover letter notifying the Veteran of 
that decision, are associated with the claims file.  The mailing 
address on this notification document is the same mailing address 
as that used elsewhere throughout the appellate period.  There is 
a presumption of regularity that applies to official acts, and 
"in the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) 
(applying the presumption of regularity to notice of a Board 
decision).  The presumption of regularity in government process 
can only be rebutted by clear evidence to the contrary.  Ashley 
at 64.  Here, the notice letter in question was mailed to the 
address of record, and there is no indication that any mail to 
this address was returned as undeliverable.  Thus, the Veteran is 
presumed to have been properly notified of the denial of his 
claim in March 2007.  Notably, there is no further enquiry or 
communication about this claim until that received in April 2008, 
phrased as a petition to reopen the prior claim.  Thus, the March 
2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2006).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, in 
this case the Board has reviewed all evidence submitted or 
obtained since March 2007 for this purpose.

A September 2008 private audiological report and opinion is 
particularly pertinent in that it identifies current diagnoses of 
tinnitus and sensorineural hearing loss, and relates these 
auditory disorders to noise induced trauma incurred during active 
military service.  This evidence is new in that it has not 
previously been considered by agency decision makers.  
Furthermore, when credibility of this evidence is presumed for 
the limited purpose of determining its materiality, the recent 
medical evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).  Therefore, new and material evidence 
having been submitted, the claims of service connection for 
hearing loss and tinnitus are reopened.  However, as further 
evidentiary development is required before the underlying issues 
of service connection are ready for adjudication, the Board will 
not address the merits of these claims at this time.  


ORDER

The claim of entitlement to service connection for hearing loss 
is reopened, and to this extent only, the appeal is granted.

The claim of entitlement to service connection for tinnitus is 
reopened, and to this extent only, the appeal is granted.


REMAND

Additional evidentiary development is required before the issues 
of entitlement to service connection for hearing loss and 
tinnitus are ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2010).  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.

In particular, the Board finds that the Veteran must be afforded 
a VA audiological examination for the purposes of a service 
connection determination.  The Board is required to seek a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current disability, establishes that the Veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).  

Here, the current private medical evidence establishes that the 
Veteran is diagnosed with sensorineural hearing loss and 
tinnitus.  The Veteran's service treatment records do not reflect 
complaint or treatment for hearing loss or tinnitus during 
military service, but the Veteran competently reports 
experiencing tinnitus for "as long as [he] can remember."  The 
question therefore remains whether the evidence indicates that 
there may be an association between the Veteran's currently 
diagnosed hearing loss and tinnitus and his military service.  
Such an indication will be found when there is "medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation."  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  The Veteran must be afforded a VA 
examination and medical opinion in this instance.  

Of note, there is no indication that the private ear, nose, and 
throat (ENT) specialist who provided the sole medical opinion 
currently of record was aware of, or had the opportunity to 
review, audiological test results obtained in November 1969 at 
the time of the Veteran's separation from active military 
service.  The VA examination conducted pursuant to this remand 
will include consideration of these service treatment records.  
If the Veteran desires to request a copy of the pertinent service 
treatment records from VA so that he may provide a copy of such 
to a private practitioner for an updated medical nexus opinion, 
he is certainly free to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of any currently 
diagnosed hearing loss and tinnitus.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
hearing loss and tinnitus disabilities;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a), at least specifying onset 
prior to military service, during military 
service, or since military service;
(c)  Opine, with adequate supporting 
rationale, whether any current hearing loss 
or tinnitus disability was at least as 
likely as not (probability of 50 percent or 
greater) incurred in or aggravated by active 
military service;
(d)  Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that any sensorineural hearing loss 
was present within one year from discharge 
from active military service, i.e. during or 
before December 1970. 

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

2.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a scheduled VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


